DISMISS and Opinion Filed August 1, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00168-CV

                           CHRISTIAN ORJI, Appellant
                                     V.
                 LATISHA GABRIEL AND ALL OCCUPANTS, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05340-C

                              MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Before the Court is appellant’s notice of nonsuit that the Court construes as a motion to

dismiss this appeal. Appellant states in the motion that she no longer wishes to prosecute this case.

We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE


190168F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 CHRISTIAN ORJI, Appellant                        On Appeal from the County Court at Law
                                                  No. 3, Dallas County, Texas
 No. 05-19-00168-CV       V.                      Trial Court Cause No. CC-18-05340-C.
                                                  Opinion delivered by Chief Justice Burns.
 LATISHA GABRIEL AND ALL                          Justices Whitehill and Molberg
 OCCUPANTS, Appellees                             participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees LATISHA GABRIEL AND ALL OCCUPANTS recover
their costs of this appeal from appellant CHRISTIAN ORJI.


Judgment entered August 1, 2019




                                            –2–